DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendment filed 03/24/2021 responsive to the Office action filed 09/24/2020 has been entered. Claims 1, 4-6 and 8-21 have been amended. Claims 1, 4-6 and 8-23 are pending in this application.

Response to Arguments

Applicant’s arguments, see Amendments pages 8-17 filed 03/24/2021, with respect to the rejection of the claim 1 under 103 rejection have been fully considered but are not persuasive.
With respect to claim 1, Applicant argues that:
(1) Frerichs, Markwardt and Passoke relate to sausage filling machines for filling sausage meat in a skin… Thus, the technical problems associated with handling bread dough is quite different from technical problems associated with handling sausage meat. (pg 8);

(3) the design of The feeding device of Markwardt achieves a very stable mechanical structure…a pivotable upper part of the loading bin as suggested by the Examiner would interfere with the design of Markwardt, and Markwardt teaches that with his design, manual cleansing procedures are simplified without having to remove the mechanical parts (Markwardt, column 2, lines 50 and 51). Accordingly, in the design of Markwardt, a pivotable upper part of the loading bin in completely unnecessary. Furthermore, in order to fit the combination of the supply container of figure 6 of Frerichs to the loading bin of Markwardt, the Examiner modifies the loading bin of Markwardt by placing it in the lower part of Frerichs hopper in order to prevent the helical feed screw of Markwardt interfering with the upper screw positioned in the hinged upper part. This clearly a sign of a hind-sight reasoning. (pg 13);
(4) none of the documents referred to by the Examiner disclose a helical feed device having a second end which extends toward the conveyor screw and into the 
(5) Any dough inlet for a conveyor device would be located below the outlet 16, which is not shown in the figures of Markwardt…Markwardt does not disclose a drive ring 10 which is rotatably attached to the dough inlet of the conveyor device as required by Applicant's claims. (pg 15); and
(6) it would be clear for a person skilled in the art that such a modification would make the cleaning of the lower part of the delivery path of the delivery pump difficult. (pg 16)
These arguments are found to be unpersuasive because:
As to (1), Frerichs relates to a locking device for a pivoting part, and in particular a locking device for the hinged hopper of a sausage stuffing machine (Pa [0001]). That is, Frerichs teaches a locking device which is in particular used in a sausage stuffing machine, thus Frerichs does not limit the use of the locking device so a locking device in a sausage stuffing machine is merely one example. Passoke also relates to filling machine for sausage meat or the like having a supply container, thus Passoke does not limit using the filling machine for sausage meat. 
Note that in response to Applicant’s argument with respect to Passoke, Passoke is the reference which is not used in the rejection but used as the additional supporting evidence.
Furthermore, even if those references are nonanalogous arts, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Frerichs and Passoke teaches a hopper, which can be pivoted away, to supply materials for the purpose of cleaning the lower part of the delivery path in the machine, and Markwardt teaches a feeding device consisting of a feed screw and structures to rotate the screw in order to press the material on its way toward the outlet of the conical end of the hopper, which are reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. 
As to (2), in the modification, since Sugano’s hopper is replaced with Frerichs’ filling machine in Fig. 6 for the purpose of cleaning the lower part of the delivery path in the machine, the lower part of the hopper and the circle cylindrical part (“connecting cylinder 80”) would correspond to the claimed dough inlet, the hinged upper part would correspond to the claimed supply container, and they meet the claim. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
As to (4), in the Sugano’s apparatus “a rod” is not a structure of the apparatus, but Sugano teaches possibility of using a rod in order to push material remaining in the hopper 60 into the cylindrical casing 20. Further, the connecting cylinder 80 makes the rod push the material safely. One would be able to use any tool or structure instead of 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
As to (5), in the modification, the claimed dough inlet corresponds to the opening of the lower part of Frerichs’s hopper, and since the one would have found it obvious to place Markwardt’s feeding device into the lower part of Frerichs’s hopper in order to prevent the helical feed screw interfering with the upper screw positioned in the hinged upper part (Frerichs, Fig. 7), in the combination a drive ring (“gear rim 10”) would rotatably attached to a dough inlet of the conveyor device.
As to (6), Frerichs’s locking device is for cleaning the lower part of the delivery path in the machine, and in this case “the lower part of the delivery path” includes the 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1, 4-6, 8-11, 13, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sugano (US 2012/0258188) in view of Frerichs et al. (EP 0897668_Machine Translation) and Markwardt (US 5,352,150). Additional supporting evidence provided by Passoke et al. (US 6,234,890) (All of record).

With respect to claims 1 and 4, Sugano teaches an apparatus for handling bread dough for the production of bread, baguettes, French bread, buns and pizza (“an extrusion-type noodle maker 10”, Pa [0029] and “the extruder-type noodle maker according to the present invention can be utilized to make a broad range of doughy foods”, Pa [0049]) comprising a conveying chamber (“casing 20”), a conveyer screw (“screw 30”), a die (“nozzle unit 40”), hopper 60, and a circle cylindrical part (“connecting cylinder 80”) (Pa [0029] and Fig. 1), and Sugano inherently teaches a bread dough outlet (the outlet of the “casing 80” before “the nozzle 40”).


As to (a), in the same field of endeavor, locking device for hinged hopper (Pa [0001]) by pivotal machine part (Pa [0002]), Frerichs teaches that the locking device of the filling machine is attached to the lower part of the hopper to lock the hinged upper part with respect to the lower part (Pa [0029] and Fig. 6). Even if Frerichs is silent to the purpose of the hinged hopper, one would appreciate that conventionally the pivotal movement of the hopper away from the machine is required for example when the lower part of the delivery path or the delivery pump have to be cleaned (See Passoke et al. (US 6,234,890-of record), Co 1 li 33-36)).

In this modification, the lower part of the hopper, the circle cylindrical part (“connecting cylinder 80”), and the conveying chamber (“casing 20”) would correspond to the claimed conveyor device, the lower part of the hopper and the circle cylindrical part (“connecting cylinder 80”) would correspond to the claimed dough inlet, the hinged upper part would correspond to the claimed supply container, and the bottom opening of the hinged upper part would correspond to the claimed outlet opening, thus the supply container (“the hinged upper part”) is pivotable from the operative position into a pivoted-away position and in the operative position, the outlet opening (the bottom opening of the hinged upper part) connects to the dough inlet (the lower part of the hopper and the circle cylindrical part (“connecting cylinder 80”)) of the conveyor device.
As to (b), in the same field of endeavor, feeding device installed in the loading bin of a sausage filling machine, Markwardt teaches that the feeding device including helical feed screw 2 is placed with ring 1 between the upper portion 5 and the lower portion 6 of the loading bin 4 (Co 3 li 12-15) in order to press the material on its way toward the outlet of the conical end of the hopper (Co 1 li 43-47 and Fig.), and the feeding device is allowed for easily disassembly in case repairs or maintenance are needed (Co 3 li 33-34). Markwardt further teaches that to rotate feed screw 2 and force sausage meat through hopper 4, mounting ring 1 is driven by a mechanism including a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus with the teachings of Markwardt so that the one would combine Markwardt’s feeding device with Frerichs’s hopper in order to press the material on its way toward the outlet of the conical end of the hopper. Further, the one would have found it obvious to place Markwardt’s feeding device into the lower part of Frerichs’s hopper (which is the claimed upper part and the cone shaped part of the dough inlet of the conveying device) in order to prevent the helical feed screw interfering with the upper screw positioned in the hinged upper part (Frerichs, Fig. 7). In this modification, when the supply container is in the pivoted-away position, the helical feed device would be releasably mounted in an upper part of the dough inlet of the conveyor device. 
As to (c), Markwardt is silent that a first end of the helical feed device extends into the supply container, and the second end of the helical feed device extends toward the conveyor screw and into the circle cylindrical part, wherein the second end is arranged near an outer circumference of the conveyor screw. However, Sugano further teaches that the circle cylindrical part (“a connecting cylinder 80”) formed as a hollow tube-like cylinder is provided between the conveying chamber (“the cylindrical casing 20”) and the hopper 60 to make it possible to push material remaining in the hopper 60 into the cylindrical casing 20 safely with a rod (Pa [0043]), that is, Sugano teaches the need of a tool for pushing material remaining in the hopper 60 into the cylindrical casing 20. Thus, it would have been obvious to one of ordinary skill in the art 
As to (d), Markwardt teaches a drive ring (“gear rim 10”) which is rotatable attached to the dough inlet of the conveyor device, and wherein the helical feed device comprises a mounting ring (“mounting ring 1” including “the outer rim 20”), wherein the mounting ring is removable arranged on top of the drive ring to provide a rotationally fixed coupling between the mounting ring and the drive ring (“to rotate feed screw 2 and force sausage meat through hopper 4, mounting ring 1 is driven by a mechanism including a drive pinion 9 which meshes with gear rim 10 attached, such as by screws 22 (only one shown), to the outer rim 20 of mounting ring 1.” Co 3 li 24-28 and Fig.).

With respect to claim 5, in the combination as applied to claim 1 above, since the second end of the helical feed device extends into the circle cylindrical part, the second end of the helical feed device would be inherently arranged to provide a circle cylindrical surface of revolution.

With respect to claim 6, Markwardt as applied in the combination regarding claim 1 above teaches that the helical feed device comprises a spiral blade (“feed screw 2”) which extends up to the second end of the helical feed device.

With respect to claim 8, Markwardt as applied in the combination regarding claim 1 above teaches the drive ring (“gear rim 10”) and the mounting ring (“mounting ring 1” including “the outer rim 20”), and further teaches that the drive ring comprises a support surface (the upper surface of the gear rim 10), wherein the mounting ring comprises a mounting surface (the lower surface of the mounting ring 1 including the outer rim 20), wherein the mounting surface abuts the support surface when the mounting ring is removably arranged on top of the drive ring (“to rotate feed screw 2 and force sausage meat through hopper 4, mounting ring 1 is driven by a mechanism including a drive pinion 9 which meshes with gear rim 10 attached, such as by screws 22 (only one shown), to the outer rim 20 of mounting ring 1.” Co 3 li 24-28 and Fig.).

With respect to claim 9, Markwardt as applied in the combination regarding claim 8 above further teaches that the driving ring (“gear rim 10”) comprises a set of recesses (the places where the gaskets 12 are disposed in Fig.) and two sealing gaskets 12 which fit in the recesses when the mounting ring is removably arranged on top of the drive ring for sealing off the sliding surfaces of the mounting ring (Co 3 li 47-48) and absorb the axial forces (Co 1 li 56), but does not explicitly teaches that the drive ring comprises a set of protrusions extending out of the support surface, and wherein the mounting ring comprises a set of recesses, and wherein each protrusion is arranged to fit in one of said recesses when the mounting ring is removably arranged on top of the drive ring.


With respect to claim 10, Markwardt as applied in the combination regarding claim 8 above further teaches that the drive ring comprises a set of recesses (the places where the gaskets 12 are disposed in Fig.). Even if Markwardt is silent to a set of protrusions extending out of the support surface the mounting ring, Markwardt further teaches that two sealing gaskets 12 which fit in the recesses when the mounting ring is removably arranged on top of the drive ring for sealing off the sliding surfaces of the mounting ring (Co 3 li 47-48) and absorb the axial forces (Co 1 li 56). 
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to integrate the gaskets 12 into the mounting ring so as to be a set of protrusions of the mounting ring, since it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art. 

With respect to claim 11, Sugano as applied to claim 1 above further teaches that the conveyor screw (“the helical screw 30”) comprises an inlet-side spindle section (a part of the screw in “the proximal end section 20a”) and an outlet-side spindle section (other part of the screw in “the distal end section 20b”) (Pa [0030]). Even though the written description of Sugano does not explicitly teach that the inlet-side spindle section has a wider or larger pitch then the outlet-side spindle section, since the Figure shows the claimed feature, one would have found it obvious to construct the screw of which the inlet-side spindle section has a wider or larger pitch then the outlet-side spindle section based on the drawing.

With respect to claim 13, Sugano as applied to claim 1 above further teaches a die (“nozzle unit 40”) arranged at the dough outlet of the conveyor device, wherein the die comprises an opening (“holes 42”) at a side facing away from the conveying chamber for dispensing dough (Pa [0034] and Fig.).

With respect to claim 19, Sugano as applied to claim 13 above further teaches that the die is coupled to the dough outlet by a twist-lock mount or bayonet mount (“The nozzle unit 40 is attached to the casing 20 of the extruder-type noodle maker 10 by screwing the connector 50 onto the distal end of the casing 20”, Pa [0034]).

With respect to claim 21, Sugano as applied to claim 1 above teaches that a method of conveying bread dough for production of bread, baguettes, French bread, .

Claims 12, 14-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sugano (US 2012/0258188) in view of Frerichs et al. (EP 0897668_Machine Translation) and Markwardt (US 5,352,150) as applied to claims 1 and 13 above, and further in view of Campbell (US 4,332,538) (All of record). 

With respect to claim 12, Sugano as applied to claim 1 above teaches one conveyor screw in the conveyor device, but the combination is silent to the two screw comprising interengaging helical flights.
In the same field of endeavor, dough divider, Campbell teaches that the large mass of dough is placed in a hopper and a pair of interference fit, oppositely threaded helical screws 29 and 30 positioned in the bottom of the hopper are rotated in opposite directions of rotation and convey the dough from the bottom of the large mass of dough in a continuous stream from the hopper into a conduit  such that the dough is rapidly moved from its large mass (Co 1 li 42-43, 47-53 and Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the apparatus with the teachings of Campbell so that the 

With respect to claim 14, the combination as applied to claim 13 above is silent to a knife which is arranged to move in front of the opening for cutting dispensed dough.
In the same field of endeavor, dough divider, Campbell teaches that the large mass of dough is placed in a hopper and a pair of screws 29 and 30 positioned in the bottom of the hopper are rotated in opposite directions of rotation and convey the dough from the bottom of the large mass of dough in a continuous stream from the hopper into a conduit (Co 1 li 47-53 and Fig. 1). Campbell further teaches that a paddle 69 in the severing assembly 18 reciprocates downwardly across the opening of the metering nozzle with its lower edge urged toward engagement with the nozzle, so as to sever the dough protruding from the nozzle opening from the oncoming dough, so that the severed dough mass drops from the dispensing nozzle 67 (Co 1 li 56-62, Co 4 li 62-63, and Figs. 1, 2A and 3).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the apparatus with the teachings of Campbell so that the one would adopt the severing assembly including the paddle in front of the opening of the die (nozzle) for the purpose of cutting the dispensed dough.

With respect to claim 15, Sugano as applied to claim 14 above further teaches that the die (“nozzle unit 40”) comprises an outward facing, substantially flat surface, wherein the flat surface comprises the opening (“holes 42”) (Pa [0034] and Fig.), and 

With respect to claim 17, Campbell as applied in the combination regarding claim 14 above teaches that the knife comprises a rotatable knife, which is arranged to rotate in front of the opening for cutting dispensed dough (Figs. 7-12).

With respect to claim 18, Campbell as applied in the combination regarding claim 15 above teaches that the knife comprises a rotatable knife, which is arranged to rotate in front of the opening for cutting dispensed dough, and the abutment member (“the paddle”) is arranged to abut at least a part of the flat surface (Figs. 7-12). Even if Campbell is silent that the abutment member (“the paddle”) comprises a circular ring part, one would have found it obvious to select the shape of the paddle for as long as the paddle is flat and have the edge portion to be able to cut the dispensed dough. It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sugano (US 2012/0258188) in view of Frerichs et al. (EP 0897668_Machine Translation) and Markwardt (US 5,352,150) as applied to claim 1 above, and further in view of Ayash (US 5,840,345) (All of record). 

With respect to claim 20, Sugano as applied to claim 1 above further teaches that at least the conveying chamber (“casing 20”) of the conveyor device is arranged inside an enclosure (Fig.), but the combination is silent to a cooling device for cooling the inside of the enclosure or for providing a coolant fluid to coolant conduits which are arranged in a casing of the conveyor device.
In the same field of endeavor, dough transport device, Ayash teaches that a water cooling jacket 76 that is wrapped around the funnel shaped tunnel opening 62 of the tunnel 60, and this water cooling hose 76 is adapted to have cold water circulate therethrough so that the dough within the tunnel 60 is maintained at a consistent temperature (Co 5 li 30-35 and Fig. 4B).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the apparatus such that the water cooling jacket is wrapped around the conveyor screw at the distal end section, which is inside the enclosure, in order to maintain the dough at a consistent temperature.

Allowable Subject Matter

Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 22 and 23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to claims 16 and 22, a primary reason why it is deemed novel and non-obvious over the prior art of record to a dough handling apparatus as instantly claimed is that while the prior art (Campbell (US 4,332,538)) teaches the knife (“paddle 69”) activated by cam (95, 96) for cutting the dispensed dough from the nozzle of the die, it does not show that the die comprises a cam extending towards a mounting position of the knife, wherein the flat surface extends over said cam, and wherein the abutment member of the knife is arranged to abut the flat surface part of the cam.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YJK/Examiner, Art Unit 1742                                                                                                                                                                                                      

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742